DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 7/18/2016. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0091017 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chin (US 6,541,366), hereinafter Chin.

Regarding claim 1, Chin (refer to Figure 1A-1E) teaches a semiconductor package is known in the art that comprises 
an under bump metallurgy (UBM) structure (14A, 14B, 14C – Col. 2, lines 38-43 and 55-63) having a side wall surface-processed (due to “solder-spillover” described in Col. 3, lines 18-25) by a reflow soldering process (see product-by-process claim note below; also, see “reflow process” for solder described in Col. 3, lines 10-25); and 
a solder ball formed (18B of Figure 1E; also see Col. 2, lines 43-45) on an upper surface of the UBM structure (i.e. on upper surface of 14C of the UBM structure).
Whereas claim 1 is a product claim, the claim recites a method of steps therein, i.e. “a reflow soldering process”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Kim (US 20160256962), hereinafter Kim, and further in view of Park (US 2009/0283903), hereinafter Park.

Regarding claims 2-3, Chin teaches the semiconductor package of claim 1, but is silent about “a thickness of the UBM structure is greater than a thickness of an intermetallic compound formed at an interface of the solder ball and the UBM structure” (as recited in claim 2), and further wherein (as recited in claim 3) that “the thickness of the UBM structure is 20 μm to 50 μm”.  
Kim teaches that in semiconductor packages (para 3 and 70) that use low melting lead-free solder (para 7 and 33) solder balls for interconnection (para 5), intermetallic compounds are known to be formed where the solder interfaces with the rest of the structure (para 37), and that the thickness of these intermetallic compounds is a results effective variable (refer to Figure 5C) that depends on at least solder material composition (para 67) and is about 2-4 µm (thickness is shown on y-axis of graph of Figure 5C), further teaching that a lower thickness of the intermetallic compound is desirable (para 63, especially last sentence). Given that a thickness of an intermetallic compound formed at an interface of the solder ball and the UBM structure is a known results effective variable and its dependence on at least solder material composition is also known (as explained above), varying the claimed “thickness of an intermetallic compound formed at an interface of the solder ball and the UBM structure” so that it has a low thickness (as explained above), such as “a thickness of the UBM structure is greater than a thickness of an intermetallic compound formed at an interface of the solder ball and the UBM structure” (as recited in claim 2), would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. 
Further, Park teaches a similar semiconductor package comprising a UBM structure (60, 70 of Figure 3 – see para 8; or 170 of Figure 5, see para 49) with a solder ball (80 of Figure 3 – see para 8; or 180 or Figure 5 – see para 49), formed on an upper surface of the UBM structure, further teaching that UBM structure may have a thickness of about 0.1 µm to about 100 µm (see para 23), which overlaps the claimed range of that “the thickness of the UBM structure is 20 μm to 50 μm”. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chin so that “a thickness of the UBM structure is greater than a thickness of an intermetallic compound formed at an interface of the solder ball and the UBM structure” (as recited in claim 2), wherein (as recited in claim 3), the thickness of the UBM structure is “20 μm to 50 μm”.  The ordinary artisan would have been motivated to modify Chin for at least the purpose of using low melting lead-free solders, which exhibit superior thermal reliability without using lead (para 7 of Kim), with typical UBM structure thickness (as taught by Park) while advantageously forming the intermetallic compound for improved bonding (para 63 of Kim) and keeping the intermetallic compound layer advantageously thin for optimal results (para 63 of Kim, especially last sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892